COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                 NO. 2-08-048-CV


SHERILYN MAGEE-FLICK,                                            APPELLANT
INDIVIDUALLY, AS
PERSONAL REPRESENTATIVE,
AS HEIR TO AND ON BEHALF
OF ALL BENEFICIARIES TO
THE ESTATE OF MABEL PHILLIPS

                                           V.

THI OF TEXAS AT LONGMEADOW,                                        APPELLEE
LLC D/B/A LONGMEADOW
HEALTHCARE CENTER

                                       ------------

           FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

     Appellant Sherilyn Magee-Flick, Individually, as Personal Representative,

as Heir to and on Behalf of All Beneficiaries to The Estate of Mabel Phillips




     1
         See T EX. R. A PP. P. 47.4.
appeals from the trial court’s interlocutory order compelling binding arbitration.

On February 11, 2008, we sent Appellant a letter stating our concern that we

may have no jurisdiction over this appeal because the order does not appear to

be a final appealable order or judgment, nor does it appear to be an appealable

interlocutory order. See T EX. C IV. P RAC. & R EM. C ODE A NN. § 51.014(a) (Vernon

Supp. 2007) (listing appealable interlocutory orders), § 171.098(a)(1) (allowing

interlocutory appeals to be taken from orders denying an application to compel

arbitration); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)

(providing general rule that an appeal may be taken only from a final judgment).

We indicated that this court would dismiss this appeal if we did not receive a

response showing grounds for continuing the appeal by February 21, 2008.

We received no response.

      Accordingly, because the order is neither a final judgment nor an

appealable interlocutory order, we dismiss this appeal for want of jurisdiction.

See T EX. R. A PP. P. 42.3(a), 43.2(f).




                                              PER CURIAM

PANEL D:    WALKER; CAYCE, C.J.; and MCCOY, JJ.

DELIVERED: March 13, 2008




                                          2